DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 11/21/2022.
2. 	Claims 1, 3-5, 7-9, 12-14, 17, 19, 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-9, 12-14, 17, 19, 20
Claims 1, 3-5, 7-9, 12-14, 17, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concepts recited in the independent claims – accepting, by an operating partnership of an umbrella real estate investment trust (UPREIT), title to real estate; determining a number of transition units of the operating partnership based on historical performance of real estate; distributing the determined number of transition units in exchange for accepting the title to the real estate; calculating a value of the transition units based on actual performance of the real estate and subtracting real estate expenses wherein historical and actual performance are both measured based on net operating income; and converting the transition units to common units of the operating partnership based on the calculated value – constitute Fundamental Economic Practices and/or Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – historical performance, capitalization rate, projected performance of real estate, transferring legal title, calculating the value of transition units – that also constitute Fundamental Economic Practices.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
Claims 1-16 do not recited any additional elements, beyond the abstract idea, and are purely abstract.
The only additional element(s) recited in the claims 17-20, beyond the abstract idea, is: one or more processors.  Based on Para [0030] of the Specification, the processor 304 includes one or more general purpose microprocessors.  
Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – accepting, by an operating partnership of an umbrella real estate investment trust (UPREIT), title to real estate; determining a number of transition units of the operating partnership based on historical performance of real estate; distributing the determined number of transition units in exchange for accepting the title to the real estate; calculating a value of the transition units based on actual performance of the real estate and subtracting real estate expenses wherein historical and actual performance are both measured based on net operating income; and converting the transition units to common units of the operating partnership based on the calculated value – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – accepting, by an operating partnership of an umbrella real estate investment trust (UPREIT), title to real estate; determining a number of transition units of the operating partnership based on historical performance of real estate; distributing the determined number of transition units in exchange for accepting the title to the real estate; calculating a value of the transition units based on actual performance of the real estate and subtracting real estate expenses wherein historical and actual performance are both measured based on net operating income; and converting the transition units to common units of the operating partnership based on the calculated value – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – accepting, by an operating partnership of an umbrella real estate investment trust (UPREIT), title to real estate; determining a number of transition units of the operating partnership based on historical performance of real estate; distributing the determined number of transition units in exchange for accepting the title to the real estate; calculating a value of the transition units based on actual performance of the real estate and subtracting real estate expenses wherein historical and actual performance are both measured based on net operating income; and converting the transition units to common units of the operating partnership based on the calculated value – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 12-14, 17, 19, 20
Claims 1, 3-5, 7-9, 12-14, 17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zucker (US 7,974,916 B1) in view of Goodman (US 2011/0066571 A1).

Claim 1:
A method comprising: 
accepting, by an operating partnership of an umbrella partnership real estate investment trust (UPREIT), title to real estate; 
(See Zucker: Claim 11)
determining, using a processor, a number of transition units of the operating partnership based on historical performance of the real estate; 
(See Zucker: Claim 11)
distributing the determined number of transition units in exchange for accepting the title to the real estate; 
(See Zucker: Col. 13 lines 20-25 (“The Investor thereby can receive a steady income through ownership of the OP Units”)
calculating, using the processor, a value of the transition units based on actual performance of the real estate and subtracting expenses of the real estate, wherein the historical performance and the actual performance are both measured based on net operating income of the real estate; and 
(See Goodman: Para [0021] (“net operating income”), [0087] (“valuation of assets and their cash flows”), [0091] (“Historical performance”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Zucker as it relates to tax-deferred exchange of interests in real estate to include Goodman as it relates to investing in real estate trust through the internet.  The motivation for combining the references would have been to determine value of replacement property based on the real estate cycle.

Claim 17 is similar to claim 1 and hence rejected on similar grounds.

Claim 3:
wherein the determining the number of transition units is further based on a capitalization rate.
(See Goodman: Para [0101])

Claim 19 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the past year is a past full calendar year, a trailing 12 months, or a past full fiscal year.
(See Goodman: Para [0007])

Claim 5:
wherein the determining the number of transition units is not based on future or projected performance of the real estate.
(See Zucker: Col. 20 lines 10-15)

Claim 7:
wherein the distributing the determined number of transition units includes transferring legal title to the transition units to a contributor of the real estate.
(See Goodman: Para [0120])

Claim 8:
wherein the calculating the value of the transition units occurs 1-5 years from a date the accepting title to real estate occurs.
(See Goodman: Para [0007])
--(See Baker: Col. 7 lines 15-20)

Claim 9:
wherein the calculating the value of the transition units occurs 6-10 years from a date the accepting title to real estate occurs.
(See Goodman: Para [0007])

Claim 11:
wherein the calculating the value of the transition units is further based on subtracting costs incurred by the operating partnership in connection with accepting the title to the real estate.
(See Zucker: Col. 8 lines 60-65)

Claim 12:
wherein the calculating the value of the transition units is further based on subtracting amounts incurred or accrued to assume debt, defease debt, or originate new debt.
(See Goodman: Para [0068], [0070])

Claim 13:
wherein the determining the number of transition units of the operating partnership is further based on debt, which is associated with the real estate and which is either assumed or defeased by the operating partnership.
(See Goodman: Para [0068], [0070, [0101])

Claim 14:
converting the common units of the operating partnership to common shares of the UPREIT in response to either the real estate being sold by the operating partnership or the UPREIT liquidated its portfolio of property. 
(See Zucker: Col. 7 lines 65)

Claim 20 is similar to claim 14 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 11/21/52022 have been fully considered but they are not persuasive. 
101
Applicant points to Para [0012] of the Specification to argue that the claimed invention reduces risk and uncertainty by utilizing a particular process of mearing historical and ahistorical performance.
Examiner finds this unpersuasive because the abstract idea cannot provide an inventive concept.  
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Determining the valuation of units of an umbrella operating partnership based on historical and actual performance of real estate, is an abstract concept that may improve the business investments of the partners but has no effect on computers or technology.  The improvement recited in the claim does not improve the processor.  Instead, the alleged improvement recited in the claims is an abstract idea, i.e., valuation of units of an umbrella partnership.  See SAP Am., Inc. V. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims[, i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”). But “[n]o matter how much of an advance in the … field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.” SAP Am., Inc. v. Investpic, LLC 898 F.3d 1161, 1163 (Fed. Cir. 2018).
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 12-14, 17, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693